                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:18-cv-43-RJC-DCK

SHENE BLEDSOE,                       )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                    ORDER
TRANS UNION, LLC et al.,             )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on Defendant Trans Union LLC’s Motion

to Dismiss Plaintiff’s First Amended Complaint, (Doc. No. 46), and the Magistrate

Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 60). The parties

have not filed objections to the M&R and the time for doing so has expired. Fed. R.

Civ. P. 72(b)(2).

I.     BACKGROUND

       Plaintiff filed a First Amended Complaint on December 21, 2018. (Doc. No.

44.) Defendant Trans Union LLC filed the instant Motion to Dismiss Plaintiff’s First

Amended Complaint on January 4, 2019. (Doc. No. 46.) In the M&R, the Magistrate

Judge recommended that this Court deny Trans Union LLC’s Motion to Dismiss

Plaintiff’s First Amended Complaint. (Doc. No. 60, at 9.) The Magistrate Judge

further recommended that the parties be directed to file stipulations of dismissal as

to Defendants Equifax Information Services, LLC and First Premier Bank. (Doc. No.

60, at 9.) The Magistrate Judge advised the parties of their right to file objections
within fourteen days, (Doc. No. 60, at 9); however, no objections were filed within the

time allowed.

II.    STANDARD OF REVIEW

       The district court may assign dispositive pretrial matters pending before the

court to a magistrate judge for “proposed findings of fact and recommendations.” 28

U.S.C. § 636(b)(1)(B). The Federal Magistrate Act provides that a district court “shall

make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id. at § 636(b)(1); Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). “[I]n the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

III.   DISCUSSION

       As no objection to the M&R has been made, the parties have waived their right

to de novo review of any issue covered in the M&R. After review of the M&R and the

entire record, the Court determines that the recommendation of the Magistrate Judge

is fully consistent with and supported by current law. Therefore, the Court adopts

the M&R.

IV.    CONCLUSION

       IT IS THEREFORE ORDERED that the Magistrate Judge’s M&R, (Doc. No.

60), is ADOPTED, Defendant Trans Union LLC’s Motion to Dismiss Plaintiff’s First



                                             2
Amended Complaint, (Doc. No. 46), is DENIED, and the parties are directed to file

stipulations of dismissal as to Defendants Equifax Information Services, LLC and

First Premier Bank within fourteen days of the date of this Order.




                               Signed: September 6, 2019




                                           3
